Per Curiam.

This court may entertain an appeal from an order of the Appellate Division reversing a judgment of conviction and ordering a new trial only if such reversal be on the *759law alone. (See People v. Moskowitz, 289 N. Y. 69; People v. Redmond, 225 N. Y. 206, 208; see, also, Cohen and Karger, Powers of the New York Court of Appeals, p. 754.) In the case before us, the order explicitly recites that the reversal was “ on the facts ”, as well as on the law, and, accordingly, we have no alternative but to dismiss the appeal.
The appeal should be dismissed.
Conway, Ch. J., Desmond, Dye, Fuld, Froessel, Yan Voorhis and Burke, JJ., concur.
Appeal dismissed.